Exhibit 15.1 Drake & Klein CPAs A PCAOB Registered Accounting Firm Consent of Independent Registered Public Accounting Firm We consent to the inclusion in this Form S-1/A, dated July 3, 2012, of our review report on unaudited interim financial statements, dated May 14, 2012 and June 26, 2012, relative to the restated financial statements of MagneGas Corporation as of March 31, 2012 and for the three months ended March 31, 2012 and 2011. /s/ Drake & Klein CPAs Drake & Klein CPAs f/k/a Randall N Drake CPA PA Clearwater, Florida July 3, 2012 PO Box 2493 Dunedin, FL34697-2493 727-512-2743 2451 McMullen Booth Rd. Suite 210 Clearwater, FL33759-1362
